IN THE COURT OF APPEALS
                                    AT KNOXVILLE
                                                                                 FILED
                                                                               November 23, 1998

                                                                               Cecil Crowson, Jr.
                                                                                Appellate Court
                                                                                      Clerk
C. M. REAGAN                                   )    HAMILTON COUNTY
                                               )    03A01-9805-CH-00173
       Plaintiff-Appellee                      )
                                               )
                                               )
       v.                                      )
                                               )    HON. R. VANN OWENS,
                                               )    CHANCELLOR
TROY MALONE, SANDRA MALONE                     )
and DAN CONNELLY                               )
                                               )    AFFIRMED AS MODIFIED
       Defendants-Appellants                   )    and REMANDED




MARVIN BERKE OF CHATTANOOGA FOR APPELLANT DAN CONNELLY

SCOTT N. BROWN, JR., and SCOTT A. MILLER OF CHATTANOOGA FOR APPELLEE




                                         OPINION




                                                                    Goddard, P.J.




               This is an appeal by Dan Connelly from an order entered by the Chancellor

pursuant to a motion by C. M. Reagan, seeking to discover assets of Mr. Connelly for the

purpose of satisfying a judgment rendered in Mr. Reagan’s favor.



               Because the Chancellor was of the opinion that Mr. Connelly was not honoring

previous orders to produce documents, he entered an order (see appendix), which is the subject of

this appeal.
               During oral argument in this Court, counsel for Mr. Reagan conceded that he had

received all the necessary information addressed by the Chancellor’s order, except the bank

records from the Northwest Georgia Bank.



               Counsel for Mr. Connelly conceded that he and his client would have no objection

to counsel for Mr. Reagan examining the Georgia bank records provided counsel for Mr.

Connelly could be present when they were examined.



               In light of the concessions on both sides, the Court vacates the order previously

entered by the Chancellor, except that part of the order relating to the Georgia Bank, which will

remain in full force and effect, provided counsel for Mr. Connelly has the opportunity to be

present when any bank records are examined.



               For the foregoing reasons the judgment of the Trial Court, as modified, is

affirmed and the cause remanded for such proceedings, if any, as may be necessary and

collection of costs below. Costs of appeal, as are costs below, are adjudged one-half against Mr.

Reagan and one-half against Mr. Connelly.




                                             _______________________________
                                             Houston M. Goddard, P.J.


CONCUR:



________________________________
Herschel P. Franks, J.




                                                2
   (Not Participating)
Don T. McMurray, J.




                         3